Judgment modified and as modified affirmed, without costs, and matter remitted to Special Term, Erie County, for further proceedings, all in accordance with the following memorandum: A trial is required on the thirteenth cause of action alleged in this declaratory judgment action to determine if the rezoning of the Delaware Avenue properties from R-4 Residential to C-2 Community Business District was in accord with a comprehensive plan (cf. Albright v. Town of Manlius, 34 A D 2d 419, 422-424, affd. in this respect 28 N Y 2d 108; Mazzara v. Town of Pittsford, 34 A D 2d 90, 92-93; Walus v. Millington, 49 Misc 2d 104, 108-109, affd. on this opn. sub nom. Walus v. I. Gordon Realty Corp., 31 A D 2d 777). In such trial the historical significance of the properties, as alleged in the complaint, may be considered along with the several factors generally stated to be important in determining whether amendment of a zoning ordinance is in accord with a *899comprehensive plan (1 Anderson, New York Zoning Law & Practice [2d ed.], § 5.03, p. 136 et seq.). Regardless of the designation of the rezoning as a “ Special Development Plan ”, what really is at issue is whether a commercial use may be introduced legally into the neighborhood in question under accepted zoning principles. We have considered the several other issues raised by the appellants and concur in the trial court’s determinations with respect to them. All concur, Simons, J., not participating. (Appeal from judgment of Erie Special Term in declaratory judgment action to invalidate amendment of use map of zoning ordinance.) Present—Marsh, P. J., Witmer, Simons, Mahoney and Goldman, JJ.